Citation Nr: 1741311	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to January 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in an August 2012.  A transcript of the hearing is in the Veteran's file. 

In January 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2015, the RO issued a rating decision granting service connection for tinnitus, which had previously been on appeal and remanded by the Board in January 2015.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  He asserts that he developed the disability as a consequence of in-service noise exposure.  Specifically, the Veteran states that he was exposed to noise from aircraft engines and heavy equipment.  The Veteran's military occupational specialty was an aircraft maintenance specialist.  

Service treatment records show that the Report of Medical Examination upon entrance in February 1970 reflects that in the "summary of defects and diagnoses", it was indicated that the Veteran had defective hearing.  A handwritten notation of H2 was provided.  In addition, a handwritten notation appears to have changed the H2 hearing profile to H1, with a notation stating "passed ASCV."  The Veteran's service treatment records also contain audiometric findings in graph format dated February 26, 1970, only six days after his enlistment examination, which shows hearing within normal limits.  

The Veteran has stated that the audiological findings noted during his enlistment examination in February 1970 were not accurate because he felt that his hearing was normal at the time of enlistment and he did not notice any hearing loss or tinnitus until his return from deployment in Thailand.  He noted that he had experienced military noise exposure while working on the flight line.  He also noted at his August 2012 Travel Board hearing that his enlistment examination was unexpectedly rushed or cut short because his name was called to board a flight to basic training.  While evidence to suggest a pre-existing hearing loss disability was present at the time of enlistment in February 1970, as indicated by the notation "defective hearing", on the same Medical Examination Report, a notation shows that the Veteran had H1 hearing, which is "normal" hearing, was provided.  

In support of his claim, the Veteran has submitted a lay statement from his childhood friend which supports the Veteran's contention that his hearing seemed normal prior to service.  Lay statements from the Veteran's wife and a fellow service member who served with the Veteran support his contention that he noticed onset of bilateral hearing loss during service.  The Veteran's wife indicated that she met the Veteran in October 1972, within days of his return from his deployment to Thailand.  She recalled that she has always had to speak loudly to the Veteran and repeat herself so he could hear and understand her.  She also recalled that he had to concentrate on what was being said more than others.

Pursuant to the Board's January 2015 remand, in a March 2015 VA medical opinion, the VA examiner noted that the Veteran had combat military service and high risk noise occupation during service.  However, the evidence showed that the Veteran did not suffer aggravation of pre-existing hearing loss during service.  The VA examiner stated that the Veteran entered military service hearing loss was noted, and the Veteran was given an H2 profile.  The VA examiner discussed the Veteran's service treatment records, included information from the Institute of Medicine and noted that there was no nexus between any current hearing loss and military service, regardless of the cause of hearing loss.  

After a review of the evidence, the Board finds that a remand is necessary to fully and fairly adjudicate this issue.  It is not apparent that the VA examiner considered the lay statements regarding the onset of the Veteran's claimed hearing loss, and, as indicated above, the February 1970 examination is problematic and internally contradictory.  Accordingly, a new VA examination and opinion is necessary to decide this claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and etiology of the claimed hearing loss.  The Veteran's entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to loud noise from aircraft engines and heavy equipment.

The examiner should note that February 1970 VA enlistment examination, which suggests a pre-existing hearing loss disability, also notes H1 ("normal") hearing and is internally contradictory.

In rendering the opinion, the examiner must consider the lay statements, to include statements from the Veteran, his childhood friend, his wife and his fellow service member, regarding the Veteran's in-service noise exposure.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached. 

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




